Citation Nr: 0618333	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits for the 
appellant as well as A.J., R.P., Jr., M.P., and R.J., the 
veteran's children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 Special Apportionment Decision of the 
VA Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have not been followed in their entirety.

The record does not show that the veteran was informed of the 
content of the appellant's substantive appeal.  In May 2004, 
the appellant testified at a hearing.  There is no record 
that a copy of the transcript of the appellant's personal 
hearing at the RO was sent to the veteran.  Further, in 
August 2004, the RO issued a supplemental statement of the 
case.  The record does not reflect that the veteran was 
issued a copy.  In March 2006, an informal hearing 
presentation was prepared by Disabled American Veterans.  
However, the argument was prepared on behalf of the appellant 
and not the veteran.  There is a VA Form 21-22 of record in 
which the veteran designated Disabled American Veterans as 
his representative.  The appellant has not designated any 
representative.  

The veteran has not submitted updated financial information 
in support of his arguments that an apportionment of his 
benefits is not warranted.  Also, since this claim is being 
remanded, the appellant should be afforded the opportunity to 
submit updated financial information.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Neither the veteran nor the appellant have been sent a VCAA 
letter.  Accordingly, the agency of original jurisdiction 
(AOJ) should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed as to the issue 
remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

VCAA notice should be sent to both the 
veteran and the appellant.

2.  Since the contested claims procedures 
pursuant to 38 U.S.C.A. § 7105A; 38 
C.F.R. §§ 19.100, 19.101, 19.102 were not 
fully followed during the course of this 
case, that defect must be corrected in 
order to afford both the veteran and the 
appellant their due process rights.  In 
that regard, the veteran should be sent 
the content of the appellant's 
substantive appeal, a copy of the May 
2004 transcript of the appellant's 
personal hearing at the RO, and a copy of 
the August 2004 supplemental statement of 
the case.  

3.  Both the veteran and the appellant should 
be afforded an opportunity to complete 
current financial status reports.  

4.  The appellant should be contacted and 
provided an opportunity to complete a Power 
of Attorney and designate a representative.

5.  Any designated representative of the 
veteran and the appellant, if she so 
designates one, should be afforded an 
opportunity to submit argument on behalf of 
the veteran and the appellant, respectively.  

6.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  All contested claims procedures 
should be followed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

